DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/022,955, now US Patent no. 10,893,989, filed 29 June 2018, which claims the benefit of domestic priority from US Provisional Application no. 62/526,600 filed 29 June 2017, and is a continuation-in-part of US Application no. 15/274,618, now US Patent no. 10,361,001 filed 23 September 2016, which claims the benefit of domestic priority from US Provisional Application no. 62/222,617 filed 23 September 2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations of claim 1 pertaining to the control module, ventilator module, processor module or pump module and one or more fluids raise a question of indefiniteness since it is indefinite if the elements are being positively recited as required structure.  The claimed elements are only tangentially related to the claimed medical facility since they appear to only comprise accessories associated with the facility.  The structure of claim 1 pertains to the first side and to the second side, wherein said sides must only be capable of holding certain accessories.  It is not certain if the claimed elements are necessarily integral with the structure of the sides.  Clarification is respectfully requested.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is indefinite what the control is meant to refer to or what type of control it is intended to provide.  Clarification is respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Barnett et al. (US Publication no. 2009/0124868).
In regard to claim 1, Barnett et al. describes a portable lightweight trauma treatment and monitoring device for critical care comprising: (relying on figure 1B) a first side, 

    PNG
    media_image1.png
    357
    639
    media_image1.png
    Greyscale

capable of housing certain elements such as a device 30 serving as a control module that allows for display of patient data (e.g., heart rate, blood pressure, ECG, etc), data input (para 40 and 41) or other medical monitoring treatment unit 28 pertaining to a defibrillator, infusion pump, suction/aspiration, ventilation, gas flow, blood monitoring etc (para 35); a second side capable of housing medical monitoring treatment units 28 pertaining to a defibrillator, infusion pump, suction/aspiration, ventilation, gas flow, invasive or non-invasive blood monitoring etc (para 35; the gas flow components and blood monitoring components being considered similar to fluids, additionally the housing as relied on is capable of storing any intended medical equipment or container).  Figures 3A, 3B, 4, and 5 show that the portable lightweight device of Barnett et al. has open and folded configurations, wherein the folded configuration enables transportation of the device by being carried on a responder’s back (para 34, 36, 42, and 43).
	In regard to claims 2-4, the portable lightweight device of Barnett et al. includes an attachment member to permit attachment to a litter (para 32 and 45).  Further in regard to claim 4, figure 6 shows that the device may be attached to a litter without raising the litter off the ground.
	In regard to claim 5, figure 4 and 5 show that the portable lightweight device of Barnett et al. has a wearable configuration when folded into a transportation configuration.
	In regard to claim 6, Barnett et al. teach that the device has an ideal weight less than 30 pounds (para 43). 
	In regard to claim 7, as depicted in figure 6 and in figure 9, when attached to a litter, the unit allows for ample accessibility to the patient, particularly within the claimed specification.
In regard to claims 8 and 9, as shown in figure 1B, the device of Barnett et al. includes a first side, capable of housing certain elements such as a device 30 serving as a control module that allows for display of patient data (e.g., heart rate, blood pressure, ECG, etc), data input (para 40 and 41) or other medical monitoring treatment unit 28 pertaining to a defibrillator, infusion pump, suction/aspiration, ventilation, gas flow, blood monitoring etc (para 35).   The device 30 is considered to comprises either electronics, or a control panel and a screen.  The considered first side also includes a plurality of I/O ports 32 for connected various medical equipment (para 39 and 40).  Additionally, the considered second side of Barnett et al. is capable of a second side capable of housing medical monitoring treatment units 28 pertaining to a defibrillator, infusion pump, suction/aspiration, ventilation, gas flow, invasive or non-invasive blood monitoring etc (para 35).  In view of this, the considered first and second sides of Barnett et al. are capable of housing any required piece/type of medical equipment.  The location of which side houses certain types of equipment is not considered critical since both sides are equally capable of housing equipment with the intended functionality.  The location is considered to be based on choice to enable load balancing and organization.  An internal power source is also includes (para 47).
In regard to claim 14, the medical monitoring treatment units 28 housed within the first and second sides may communicate data with the control module device 30, wherein the data input 50 feature of device 30 enables a user to input data or commands to regulate operation of one or more medical units 28 (para 41).  Such functionality is considered to suggest that the components in the first and second sides are in data communication with each other through the control module device 30. 
	In regard to claims 15-17, the considered first and second sides of Barnett et al. include a plurality of I/O ports serving as independent channel adapted to interface with a peripheral device such as defibrillator paddles, ventilator circuits, ECG or heart rate monitoring (para 39 and 40).  
	In regard to claim 18, the portable lightweight device of Barnett et al. includes data and communication systems packaged to facilitate and support basic commonly accepted technological trauma treatment and care (para 30, 41, and 48). Data may be communicated over Wifi, Bluetooth, or other wireless technology such as a transceiver between a remote medical facility and the device (para 48).
	In regard to claims 19 and 20, the considered first and second sides of Barnett et al. include a plurality of I/O ports serving as independent channel adapted to interface with a peripheral device such as ECG or heart rate monitoring (para 39 and 40).  Also ventilation, CO2 and O2 flow monitoring, and an oxygen generator may be included.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US Publication no. 2009/0124868) in view of Smeed (US Patent no. 6,493,890).
In regard to claims 10-12, Barnett et al. is considered to substantially describe and suggest the invention as claimed, however does not specifically teach including one or more fluids for a patient with containers or reservoirs for storing and isolating fluids from one another or features of a valve or bubble remediation.  Though Barnett et al. does include components for infusion or suction/aspiration pumps and O2 and CO2 flow control implying that storage elements are necessary included among the units 28 for storing fluids that are sucked or aspirated from a patient as well as valves and containers for controlling/storing O2 or CO2.  The component for infusion implies that critical bodily fluids could be supplied to a patient and implies some sort of supply for infusion must necessarily be contained within the device.  Additionally, the suction/aspiration component is considered to imply some storage vessel for sucked or aspirated fluids must necessarily be incorporated.  Smeed describes a similar critical care device for attachment to a litter and for supporting medical equipment, such equipment is considered similar to the units 28 of Barnett et al.  The critical care device of Smeed includes one or more fluids for a patient such as oxygen, IV fluids or blood in addition to other accessories for ventilation, patient monitoring, pumps, and suction units (col 7 lines 17-22).  IV fluids and blood are stored in separate bags such that the bags are considered to comprise reservoirs for isolating one bodily fluid for another, as well as permits the carrying of a plurality of fluid container which are replaceable.  The device of Barnett et al. is considered capable of housing such fluid bags within a side of the device.  Therefore modification of Barnett et al. to include a plurality of fluid containers/reservoirs as claimed is considered to have been obvious to one of ordinary skill in the art since Barnett et al. already has infusion capabilities, wherein one of ordinary skill would recognize the need for a storage container for a fluid to be infused such as blood.  Modification in such manner would allow for critical fluids to be supplied to a trauma patient. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US Publication no. 2009/0124868) in view of Smeed (US Patent no. 6,493,890), further in view of Lim et al. (US Publication no. 2015/0119663).
In regard to claim 13, Barnett et al. in view of Smeed is considered to substantially suggest the invention as claimed particularly with respect to the inclusion of an infusion element and fluid storage for infusion.  However, neither reference teaches that the pinch valve, flow sensor, or bubble remediation means.  Lim et al. show a bodily fluid infusion pump for fluid handling comprising a pinch valve and a bubble sensor (para 77, 91, 107, 112, 114, 136).  Lim et al. may infuse blood, glucose, IV fluid etc.  The pinch valve and bubble detector of Lim et al. are considered to comprise commonly used fluid flow elements for control of fluids being infused into a patient.  Therefore modification of the infusion components of Barnett et al. to include one of a pinch valve, flow sensor, bubble detector or bubble vent solenoid is considered to have been obvious to one of ordinary skill in the art since Lim et al. demonstrates that these features are commonly used with infusion devices for regulating fluid flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 September 2022